DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102a1 as being anticipated by Bonanomi et al., WO2016/207706.

    PNG
    media_image1.png
    315
    866
    media_image1.png
    Greyscale

Regarding claim 18, Bonanomi et al. discloses a method of monitoring an elevator (see abstract), the method comprising: sensing (via 13) an orientation (attached (fig 1) vs detached (fig 2)) of a mobile operating terminal (1) manually operable by a user to control movement (via 5) of an elevator car (see abstract); and preventing a normal elevator operation (movement of lift), in response to the orientation of the mobile operating terminal (1) not fulfilling one or more criteria (detached).

Allowable Subject Matter
Claims 1-17 and 19-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-17 and 19-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A mobile operating terminal configured to control movement of an elevator car of an elevator, comprising an operating interface manually operable by a user to control the movement of the elevator car; and an orientation sensor configured to sense an orientation of the mobile operating terminal, wherein the movement of the elevator car is controlled based on the orientation of the mobile operating terminal.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654